         Case 3:17-cv-05517-EMC Document 366 Filed 08/07/20 Page 1 of 2




                                  OFFICE OF THE CLERK
                              UNITED STATES DISTRICT COURT
                                 Northern District of California

                                         CIVIL MINUTES


 Date: August 7, 2020               Time: 10:30-10:55=               Judge: EDWARD M. CHEN
                                          25 Minutes

 Case No.: 17-cv-05517-EMC          Case Name: Sinco Technologies Pte Ltd v. Sinco
                                    Electronics (Dongguan) Co. Ltd., et al


Attorney for Plaintiff: Lael Andara
Attorneys for Defendant: Jeffrey Wang, Kathleen Alparce

 Deputy Clerk: Angella Meuleman                           Court Reporter: Ana Dub

                        PROCEEDINGS HELD BY ZOOM WEBINAR

Status Conference held.

                                            SUMMARY

Parties stated appearances.

Outstanding Deposition Status:

Plaintiffs are withdrawing the final deposition planned so that it does not interfere with trial
schedule.

Defendants have deposed all parties they wish to depose.

Trial Status:

The Court discussed present and likely future realities with the parties regarding the pandemic
situation in setting jury trials for civil cases. District Judges will likely have a significant backlog
of civil case jury trials due to priority given to criminal trials. Court noted that jury trials may be
subject to trailing. The Court discussed the advantages of consenting to a Magistrate Judge for
trial who are likely to have a less impacted trial calendar.

The first action brought related to this action is in the Superior Court of California, County of
Santa Clara, Case No. 16-cv-301867, assigned to Judge Patricia Lucas. Trial in that matter has
been set for 5/17/2021. Settlement conference in that matter is scheduled for 5/12/2021. Trial is
expected to take 2-3 weeks.
                                                   1
        Case 3:17-cv-05517-EMC Document 366 Filed 08/07/20 Page 2 of 2




In the present matter, issues and scope are much narrower than in the state court case. Plaintiff
expects 2 or 3 overseas witnesses. Defendant expects 5 or 6 overseas witnesses (corporate and
individual defendants). Defense counsel stated it is impossible at the present time to arrange for
these defendants to travel to the United States due to current travel restrictions and further
uncertainty in the pandemic situation. Court set Jury Trial in this case for April 12, 2021 at 8:30
AM. Trial is expected to last 2 weeks.

Parties are scheduled for settlement conference before Magistrate Judge Laurel Beeler on
November 4, 2020. Court urged the parties to resolve this case, especially in view of the challenges
presented to trials by jury.

Further Status Conference set December 10, 2020 at 10:30 AM. Joint Status Report due
December 3, 2020.




                                                 2
